                                       UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF New Jersey
                                                Camden DIVISION

   IN RE: Alma R. Garcia                                                                                    CASE NO.: 15-32287-ABA
          a/k/a Alma Arroyo

                            TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

 NewRez LLC d/b/a                                                               Ditech Financial LLC fka Green Tree
 Shellpoint Mortgage Servicing                                                  Servicing LLC
 Name of Transferee                                                             Name of Transferor


 Name and Address where notices to transferee                                   Court Claim # (if known):6-1
 should be sent:                                                                Amount of Claim: $8,764.96
                                                                                Date Claim Filed: 04/07/16
 NewRez LLC d/b/a Shellpoint Mortgage Servicing
 P.O. Box 10826
 Greenville, SC 29603-0826

 Phone: 800-365-7107                                                            Phone: (888) 298-7785
 Last Four Digits of Acct #: 3985                                               Last Four Digits of Acct #: 9075


Name and Address where transferee payments
should be sent (if different from above):

Phone: _800-365-7107
Last Four Digits of Acct #: 3985


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


 By: /s/ Aleisha Jennings                                                       Date: December 11, 2019
 Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 11, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served

via United States Mail to the following parties:



Alma R. Garcia
217 S. Liberty Street
Hammonton, NJ 08037

And via electronic mail to:

Ernest A. Aponte
Law Office of Ernest A. Aponte
1616 Pacific Avenue
Suite 408
Atlantic City, NJ 08401

Isabel C. Balboa
Chapter 13 Standing Trustee
Cherry Tree Corporate Center
535 Route 38 - Suite 580
Cherry Hill, NJ 08002



                                             RAS CRANE LLC
                                             Authorized Agent for Secured Creditor
                                             10700 Abbott's Bridge Road, Suite 170
                                             Duluth, GA 30097
                                             Telephone: 470-321-7112
                                             Facsimile: 404-393-1425

                                             By: /s/ Jessica Norton
                                             Email: jnorton@rascrane.com
